Title: From George Washington to John Augustine Washington, 27 March 1786
From: Washington, George
To: Washington, John Augustine



Dear Brother:
Mount Vernon, March 27, 1786

Your letter of the 17th did not reach me till yesterday afternoon. Whence your overseers apprehensions proceed, I know not; for if I recollect right, I gave him, myself, assurances of the plan when I was in Berkeley in the fall of 1784; and since, have informed Mr. Muse that he was to receive a confirmation of the lease. It is true that, being a nonresident on the Lott he would have been excluded, had it not been for the communication of your wishes, that he might have it, antecedant to the above period; because, for reasons which will readily occur to you, I had established it as a maxim to accept no Tenants that did not mean to reside on the Land; or who had land of their own adjoining to it, not expecting, in either case, much improvement on, or much justice to mine under these circumstances.
At the time I sent you the flour that was manufactured at my Mill, I requested to be informed if you could tell me where corn was to be had in your parts, or within your knowledge; but having received no answer to that letter, nor any one from you since, till the one above acknowledged; I sent to York River for 200 Barr., which I have just landed. I do not therefore stand in need of that at the little Falls Quarter.
Herewith you will receive an Alexandria Gazette containing a demd. upon the subscribers to the Potomack Navigation for two other dividends for carrying on the work, which the directors mean to do with spirit; and they hope to good effect this summer. It also contains an address from Mr. Stoddart to Messrs. Washington & Co. the first of whom I hope has, ’ere this, seen the impropriety of hazarding a valuable estate upon so precarious a tenure as trade and either has, already, or soon will withdraw himself from it. I beg when you see him, that you will give my love and thanks to him, for the fruit trees he sent me, which came safe, and were a very valuable present.
All here join most cordially, in every good wish for you, my sister and family, and with every sentiment of regard and affection I am ever yrs.
